EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas McKnight on 26 March 2021.

The application has been amended as follows: 

Replace claim 14 with:
“The radiation grill unit according to claim 1, further comprising two convection channels, each convection channel configured to facilitate free convection of air, from below the lower part edge to above the upper part edge of the reflector of a respective radiation unit of the two radiation units, along a back side of the reflector of the respective radiation unit opposite to a front side of the reflector that reflects the IR radiation in the direction of the food support unit.”






Reasons for Allowance
Claims 1-12, 14-19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a radiation grill unit for grilling food wherein the unit comprises, amongst other limitations, (Claim 1): two radiation units, wherein each unit comprises a reflector and an IR radiation heater hosted within an inner region of the reflector, wherein the reflector includes an upper part and a lower part, the upper part having a substantially parabolic shaped surface and an upper part edge, and the lower part having at least one substantially straight surface and a lower part edge, wherein the upper part edge and the lower part edge define a reflector opening, wherein the IR radiation heater is configured at a first depth below the lower part edge and at a second depth below the upper part edge, wherein the second depth is greater than the first depth, wherein the IR radiation heater is further configured at a first horizontal distance from the lower part edge and at a second horizontal distance from the upper part edge, wherein the second horizontal distance is smaller than the first horizontal distance, each radiation unit further being configured to provide IR radiation, via the IR radiation heater, through the reflector opening in a direction of the food support unit and wherein the lower part edge of the reflector of each respective radiation unit is spaced closer to a center point of the radiation grill unit cavity than the upper part edge of the reflector of the respective radiation unit;  wherein IR radiation from the two radiation units is uniformly distributed over the cross-sectional area and edges of the food support unit; and wherein the unit comprise a drip tray comprising a reservoir configured at a side edge of the tray; (Claim 17): two radiation units, wherein each unit comprises a reflector and an IR radiation heater hosted within an inner region of the reflector, wherein the reflector includes an upper part and a lower part, the upper part 
The closest prior art is considered to be Han et al. EP 1444942, which discloses a
radiation grilling unit, but differs in that Han fails to teach or suggest a grilling unit comprising the limitations stated above. The heat reflecting unit (reflectors) of Han is positioned in the lower portion of the unit and is constructed in a W-shape to reflect heat and collect oil [0022, 0027-30] and to modify this teaching to replace the reflectors with the reflectors of the claimed invention would destroy the basic operation of Han. Thus, thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of US
applications 16/295,124, 15/024576, 15/024,059, and 16/295317 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792